ORDER
PER CURIAM.
Katherine Cook appeals from trial court’s judgment on the parties’ competing Motions for Contempt following the parties’ dissolution of marriage. The judgment, in relevant part, orders Cook to pay Richard Appelhans $90,623.19 arising from the operation and sale of the parties’ H & R Block franchise in Washington, Missouri. Cook argues the trial court incorrectly calculated that amount.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).